Exhibit 10.2
CAPITALSOURCE INC.
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
     This Amended and Restated CapitalSource Inc. Deferred Compensation Plan
(the “Plan”) is adopted by CapitalSource Inc., a Delaware corporation
(“CapitalSource”), for the purpose of providing a deferred compensation
arrangement to officers and to directors of the Company who are not also
employees of the Company (“non-employee directors”) and their beneficiaries in
consideration of services rendered to the Company and as an inducement for their
continued services in the future. The Plan was first effective November 26,
2003, and was subsequently amended March 11, 2004. The Plan was amended and
restated on each of January 31, 2005, July 31, 2007 and August 8, 2008. This
amendment and restatement of the Plan is effective July 28, 2010.
ARTICLE I: DEFINITIONS
     Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:

1.1.   “Account” means the book entry account established under the Plan for
each Participant (i) to which shall be credited such amounts as the Company
shall determine and the Participant’s Credited Investment Return (Loss)
determined under Article IV and (ii) which shall be reduced by any distributions
made to a Participant.   1.2.   “Beneficiary” those persons, trusts or other
entities entitled to receive Benefits which may be payable hereunder upon a
Participant’s death as determined under Article VI.   1.3.   “Benefits” means
the amounts credited to a Participant’s Account pursuant to such Participant’s
Deferred Compensation Agreements, plus or minus all Credited Investment Return
(Loss).   1.4.   “Board of Directors” or “Board” means the Board of Directors of
CapitalSource Inc.   1.5.   “Change of Control” means (i) the dissolution or
liquidation of CapitalSource or a merger, consolidation, or reorganization of
CapitalSource with one or more other entities in which CapitalSource is not the
surviving entity, (ii) a sale of substantially all of the assets of
CapitalSource to another person or entity, or (iii) any transaction (including
without limitation a merger or reorganization in which CapitalSource is the
surviving entity) which results in any person or entity owning 50% or more of
the combined voting power of all classes of Shares of CapitalSource or its
successor. Notwithstanding the

 



--------------------------------------------------------------------------------



 



    foregoing, a transaction described in clause (i) or clause (ii) of the
preceding sentence shall not be a Change of Control if persons who are
shareholders of CapitalSource or its Affiliates immediately prior to the
transaction continue to own 50% or more of the combined voting power of
CapitalSource or the resulting entity immediately following the transaction.
Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred if a “change of control” within the meaning of Section 409A of the Code
(“Section 409A”) has not occurred.

1.6.   “Code” means the Internal Revenue Code of 1986, as amended, and
references to particular sections of the Code are deemed to refer to such
sections or any successor sections thereto.   1.7.   “Committee” means the
Compensation Committee of the Board.   1.8.   “Company” means CapitalSource and
any past, present or future parent corporation or subsidiary corporation of
CapitalSource or other legal entity under common control with CapitalSource
within the meaning of Section 4l4(c) of the Code. For purposes of the Plan, the
terms parent corporation and subsidiary corporation shall be defined as set
forth in Sections 424(e) and 424(f) of the Code.   1.9.   “Credited Investment
Return (Loss)” means the hypothetical investment return which shall be credited
to the Participant’s Account pursuant to Article IV.   1.10.   “Deferred
Compensation Agreement” means an agreement to participate and to defer
compensation between a Participant and the Company in such form and consistent
with terms of the Plan as the Company may prescribe from time to time.   1.11.  
“Distribution Date” means the date on which distribution of a Participant ’s
Benefits is made or commenced pursuant to Article V.   1.12.   “Distribution
Election” means the election described in Section 5.2(b).   1.13.   “Early
Benefit Distribution Date” means the date in a different calendar year than the
year in which the Eligible Compensation to which the Deferred Compensation
Agreement relates is earned that the Participant has elected as a Distribution
Date.   1.14.   “Effective Date” means November 26, 2003.   1.15.   “Eligible
Compensation” means, with regard to non-employee directors of the Company, board
or committee retainers, equity awards and, effective with regard to meeting fees
earned on or after the 2004 Annual Meeting, board or

 



--------------------------------------------------------------------------------



 



    committee meeting fees, and with regard to employees, annual bonuses and
restricted stock unit grants.

1.16.   “Financial Hardship” means one or more of the following events:

  a.   A sudden and unexpected illness or accident of the Participant or a
dependent (as defined in Section 152(a) of the Code) of the Participant;     b.
  A loss of the Participant’s property due to casualty; or     c.   Other
similar and extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined by the Company.    
d.   The need to pay for funeral expenses of a spouse, Beneficiary, or a
dependent (as defined in Section 152(a) of the Code)

1.17.   “CapitalSource” means CapitalSource Inc., a Delaware corporation.  
1.18.   “Participant” means a non-employee director of the Company or an officer
of the Company who has been designated by the Company as eligible to participate
in this Plan.   1.19.   “Plan” shall mean this CapitalSource Inc. Deferred
Compensation Plan, as it may be amended from time to time.   1.20.   “Plan Year”
means the calendar year or such other period of time as may be designated by the
Committee.   1.21.   “Separation from Service” means a termination of services
provided by a Participant to his or her employer, whether voluntarily or
involuntarily, other than by reason of death or Disability, as determined by the
Committee in accordance with Treas. Reg. §1.409A-l (h). In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:       For a Participant who provides services to an employer as an
employee, except as otherwise provided in part (c) of this Section , a
Separation from Service shall occur when such Participant has experienced a
termination of employment with such employer. A Participant shall be considered
to have experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her employer reasonably anticipate that
either (i) no further services will be performed for the employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of

 



--------------------------------------------------------------------------------



 



    the average level of bona fide services performed by such Participant
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the employer if the
Participant has been providing services to the employer less than 36 months).  
    If a Participant is on military leave, sick leave, or other bona fide leave
of absence, the employment relationship between the Participant and the employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
employer.       For a Participant who provides services as a non-employee
director, a Separation from Service shall occur upon the termination of the
Participant’s services as a non-employee director if there is no other
relationship for the Participant to provide services.       For a Participant
who provides services as both an employee and an independent contractor,
including, without limitation, as a director, a Separation from Service
generally shall not occur until the Participant has ceased providing services as
an employee, as a director and as an independent contractor, as determined in
accordance with the provisions set forth above, respectively. Similarly, if a
Participant either (i) ceases providing services as a director and begins
providing services as an employee, or (ii) ceases providing services as an
employee and begins providing services as an independent contractor including,
without limitation, as a director, the Participant will not be considered to
have experienced a Separation from Service until the Participant has ceased
providing services in all capacities, as determined in accordance with the
applicable provisions set forth above.

1.22.   “Shares” means shares of common stock of CapitalSource.   1.23.   “Stock
Unit” means an unfunded right to receive one Share at a future date. Stock Units
do not have voting rights.   1.24.   “Termination Event” means the Participant’s
Separation from Service with the Company (within the meaning of Section 409A)
for any reason.

 



--------------------------------------------------------------------------------



 



ARTICLE II: ELIGIBILITY

2.1.   Eligibility. Eligibility for participation in the Plan shall be limited
to non- employee directors of the Company and to officers of the Company who are
selected by the Company, in its sole discretion, to participate in the Plan. No
employee may be designated as eligible unless the employee belongs to “a select
group of management or highly compensated employees” as defined in Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Non-employee directors and individuals who are in this select group shall be
notified as to their eligibility to participate in the Plan and shall be
eligible to defer Eligible Compensation in accordance with this Plan and rules
established by the Committee.   2.2.   Cessation of Participation. Participation
in the Plan shall continue until all of the Benefits to which the Participant is
entitled thereunder have been paid in full.   2.3.   Time of Election of
Deferral. Except as otherwise provided in Section 2.3, an election to defer
Eligible Compensation must be made before the year in which the Eligible
Compensation is earned. In the case of a bonus, except with regard to bonuses
relating to 2005 performance or “performance-based bonuses,” the election to
defer must be made prior to the year in which the bonus is earned.
Notwithstanding any provisions of this Section 2.3, in his or her first year of
eligibility a Participant may make a deferral election within 30 days of first
becoming eligible, and this initial deferral may relate only to Eligible
Compensation attributable to the period following the deferral election.

  (i)   Special Rule for 2005 Bonuses. For bonuses earned in 2005, but paid
2006, in accordance with Notice 2005-1 elections to defer such bonuses may be
made no later than March 15, 2005.     (ii)   Special Rule for Performance-bases
Bonuses. If a bonus is “performance-based” within the meaning of Section 409A,
an election to defer such bonus may be made no later than six months before the
end of the service period to which such bonus relates and while achievement of
the performance goals is substantially uncertain.

ARTICLE III: PARTICIPANT’S ACCOUNTS

3.1.   Establishment of Accounts. The Company shall cause an Account to be kept
in the name of each Participant and each Beneficiary of a deceased Participant
which shall reflect the value of such Participant’s Benefits as

 



--------------------------------------------------------------------------------



 



    adjusted from time to time to reflect Credited Investment Return (Loss).
Each such Account initially shall be credited with the number of Stock Units
calculated in accordance with the Deferred Compensation Agreement.   3.2.  
Vesting. Accounts shall be 100% vested at all times, except that any vesting
restrictions applicable to an award of Stock Units deferred under the Plan shall
apply to the portion of the Participant’s Account attributable to such award
until such restrictions lapse in accordance with the original terms of the
award.

ARTICLE IV: CREDITED INVESTMENT RETURN (LOSS)

4.1.   Credited Investment Return (Loss). All amounts credited to an Account
shall be deemed to be invested in Stock Units. Accounts shall be credited with
dividend equivalents to the extent dividends are paid on Shares except to the
extent the award agreement for such Stock Units provides for direct payment of
dividend equivalents to the Participant in cash.

ARTICLE V: BENEFITS

5.1.   (a) Timing of Distribution. The vested amounts credited to a
Participant’s Account shall be paid (or payment shall commence) within 60 days
after the earlier of (i) the Early Benefit Distribution Date, if the Participant
has made a valid election for early distribution of Benefits pursuant to
Section 5.1(b), or (ii) a Termination Event.       Anything in this Plan to the
contrary notwithstanding, if (A) on the date of a Termination Event for a
Participant, any of the Company’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Section 409A(a)(2)(B)(i)
of the Code), (B) Participant is determined to be a “specified employee” within
the meaning of Section 409A(a)(2)(B) of the Code, (C) the payments exceed the
amounts permitted to be paid pursuant to Treasury Regulations section 1.409A-l
(b)(9)(iii) and (D) such delay is required to avoid the imposition of the tax
set forth in Section 409A(a)(1) of the Code as a result of such termination, the
Participant would receive any payment that, absent the application of this
Section 5.1, would be subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(2)(B)(i) of the Code, then no such payment shall be payable prior
to the date that is the earliest of (l) 6 months and one day after date of the
Participant’s Termination Event, (2) the Participant’s death or (3) such other
date as will cause such payment not to be subject to such interest and
additional tax (with a catch-up payment equal

 



--------------------------------------------------------------------------------



 



    to the sum of all amounts that have been delayed to be made as of the date
of the initial payment).       It is the intention of the Company and all
Participants that payments or benefits payable under this Plan not be subject to
the additional tax imposed pursuant to Section 409A. To the extent such
potential payments or benefits could otherwise be subject to such additional
taxes, the Company and Participant shall cooperate to structure the payments
with the goal of giving the Participant the economic benefits described herein
in a manner that does not result in such tax being imposed.     (b) Early
Benefit Distribution. A Participant may elect an Early Benefit Distribution
Date. Such election shall be made on the Participant’s original Deferred
Compensation Agreement.       In the event a Participant has a Termination Event
prior to his or her Early Benefit Distribution Date, his or her election of an
Early Benefit Distribution Date shall not be given effect and distribution of
the Participant’s Accounts, to the extent vested, shall be made in accordance
with Section 5.1(a) without regard to the Early Benefit Distribution Date.  
5.2.   (a) Method of Distribution. A Participant’s Account shall be paid in one
of the following methods specified in his or her most recent valid document or
agreement providing for a distribution method: (i) a single lump sum payment; or
(ii) in the case of Participants who are employees of the Company, substantially
equal annual installments over up to a ten year period. Accounts, adjusted for
applicable investment gains and losses, shall be divided by the number of years
remaining under the election to determine the amount of such annual installment.
For purposes of this Plan, the right to receive a benefit payment in annual
installments shall be treated as the entitlement to a single payment. All
payments from the Plan shall be in the form of Shares.     (b) Distribution
Election for Method of Distribution. The Participant shall designate the method
of distribution on the Deferred Compensation Agreement and may amend any such
designation in such form and manner as the Company may prescribe. However, no
amendment completed within twelve (12) full calendar months preceding the
Participant’s Termination Event or Early Benefit Distribution Date, if
applicable (whichever event or date gives rise to a payment of Benefits to the
Participant), or that has the effect of accelerating payments, shall be given
effect with respect to Benefits that become payable as of such Termination Event
or Early Benefit Distribution Date, if applicable. In addition, any such
amendment must delay payment (or, in the case of installments, commencement of
payments) at least five years.

 



--------------------------------------------------------------------------------



 



  (c) Death Benefits. In the event the Participant dies before his or her
Benefits have been fully distributed, the Participant’s Benefits shall be paid
to his or her Beneficiary in accordance with the Participant’s most recent valid
Distribution Election.     (d) Non-Election. If no Distribution Election has
been properly made prior to the Distribution Date, the Participant’s Benefits
will be distributed in a single lump sum. In the event that a Participant files
an amended Distribution Election as to the form of distribution but such
amendment cannot be given effect by reason of the provisions of Section 5.2(b),
distribution shall be made in accordance with the Participant’s Deferred
Compensation Agreement, any valid amendment thereto, or otherwise in accordance
with this Section 5.2(d).     (e) Valuation of Accounts. Participants Accounts
shall be valued as of the valuation date immediately preceding the Distribution
Date.   5.3.   Financial Hardship. Notwithstanding the foregoing, with the
consent of the Company, a Participant who is an employee of the Company may
withdraw up to one hundred percent (100%) of the vested amount credited to his
or her Account to the extent such withdrawal is required to meet an
unforeseeable emergency of the Participant constituting a Financial Hardship,
provided that the entire amount requested by the Participant is not reasonably
available from other resources of the Participant, and provided further that:  
  (a) The withdrawal must be necessary to satisfy the unforeseeable emergency
and no more may be withdrawn from the Participant’s Account than is required to
relieve the financial need, which shall include amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account other resources that are reasonably available to the Participant for
this purpose;     (b) The Participant must certify such matters as the Company
reasonably may require, including that the financial need cannot be relieved:
(i) through reimbursement or compensation by insurance or otherwise; (ii) by
reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need;
(iii) by discontinuing the Participant’s salary deferrals, if any; or (iv) by
borrowing from commercial sources on reasonable commercial terms; and     (c)
Withdrawals for Financial Hardship will be limited to the amount reasonably
necessary to satisfy the emergency need. The Company shall be entitled to impose
such further or additional restrictions on a withdrawal for Financial Hardship
as it deems necessary to avoid adverse tax consequences to any Participant.

 



--------------------------------------------------------------------------------



 



5.4.   Limitation on Distributions to Covered Employees. Notwithstanding any
other provision of this Article V, in the event that the Participant is a
“covered employee” as defined in Section 162(m)(3) of the Code, or would be a
covered employee if the Benefits were distributed in accordance with his or her
Distribution Election or withdrawal request, the maximum amount which may be
distributed from the Participant’s Account, in any Plan Year, shall not exceed
one million dollars ($1,000,000) less the amount of compensation paid to the
Participant in such Plan Year which is not “performance-based” (as defined in
Code Section 162(m)(4)(C)), which amount shall be reasonably determined by the
Company at the time of the proposed distribution. Any amount which is not
distributed to the Participant in a Plan Year as a result of the limitation set
forth in this Section 5.4 shall be distributed to the Participant in the next
Plan Year, subject to compliance with the foregoing limitation set forth in this
Section 5.4. This Section 5.4 shall not be given effect if its application would
result in the imposition of the 20% penalty tax under Section 409A.   5.5.   Tax
Withholding. All payments under this Article V shall be subject to all
applicable withholding for state and federal income tax and to any other
federal, state or local tax which may be applicable thereto. In the event any
taxes become due prior to payment, including but not limited to, taxes under
Section 3121(v) of the Code, such taxes shall be the sole responsibility of the
Participant.

ARTICLE VI: BENEFICIARIES

6.1.   Designation of Beneficiary. The Participant shall have the right to
designate, on such form as may be prescribed by the Company, a Beneficiary to
receive any Benefits due under Article V which may remain unpaid at the
Participant’s death and shall have the right at any time to revoke such
designation and to substitute another such Beneficiary.   6.2.   No Designated
Beneficiary. If, upon the death of the Participant, there is no valid
designation of a Beneficiary, the Beneficiary shall be the Participant’s estate.

ARTICLE VII: ADMINISTRATION OF THE PLAN

7.1.   Administration by the Company. This Plan shall be administered by the
Committee. The Committee has the authority to amend the Plan and the sole
discretion to interpret the Plan and to determine all questions arising in the
administration, interpretation, and application of the Plan. The Committee’s
powers include the power, in its sole discretion and consistent

 



--------------------------------------------------------------------------------



 



    with the terms of the Plan, to determine who is eligible to participate in
this Plan, to determine the eligibility for and the amount of benefits payable
under the Plan, to determine when and how amounts are allocated to a
Participant’s Account, to establish rules for determining when and how elections
can be made, to adopt any rules relating to administering the Plan and to take
any other action it deems appropriate to administer the Plan. The Committee may
delegate its authority hereunder to one or more officers of the Company.
Whenever the value of an Account is to be determined under this Plan as of a
particular date, the Committee may determine such value using any method that is
reasonable, in its discretion. Whenever payments are to be made under this Plan,
such payments shall be made or begin within 60 days and no interest shall be
paid on such amounts for any reasonable delay in making the payments.   7.3  
Claims Procedures. (a) The Committee shall maintain procedures with respect to
the filing of claims for benefits under the Plan. Pursuant to such procedures,
any Participant or beneficiary (hereinafter called “claimant”) whose claim for
benefits under the Plan is denied shall receive written notice of such denial.
The notice shall set forth:

          (i) the specific reasons for the denial of the claim;
          (ii) a reference to the specific provisions of the Plan on which the
denial is based;
          (iii) any additional material or information necessary to perfect the
claim and an explanation why such material or information is necessary; and
          (iv) a description of the procedures for review of the denial of the
claim and the time limits applicable to such procedures, including a statement
of the claimant’s right to bring a civil action under ERISA following a denial
on review.

    Such notice shall be furnished to the claimant within a reasonable period of
time, but no later than 90 days after receipt of the claim by the Plan, unless
the Committee determines that special circumstances require an extension of time
for processing the claim. In no event shall such an extension exceed a period of
90 days from the end of the initial 90-day period. If such an extension is
required, written notice thereof shall be furnished to the claimant before the
end of the initial 90-day period, which shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render a decision.

 



--------------------------------------------------------------------------------



 



  (b) Right to a Review of the Denial. Every claimant whose claim for benefits
under the Plan is denied in whole or in part by the Committee shall have the
right to request a review of the denial. Review shall be granted if it is
requested in writing by the claimant no later than 60 days after the claimant
receives written notice of the denial. The review shall be conducted by the
Committee.     (c) Decision of the Committee on Appeal. At any hearing of the
Committee to review the denial of a claim, the claimant, in person or by duly
authorized representative, shall have reasonable notice, shall have an
opportunity to be present and be heard, may submit written comments, documents,
records and other information relating to the claim, and may review documents,
records and other information relevant to the claim under the applicable
standards under ERISA. The Committee shall render its decision as soon as
practicable. Ordinarily decisions shall be rendered within 60 days following
receipt of the request for review. If the need to hold a hearing or other
special circumstances require additional processing time, the decision shall be
rendered as soon as possible, but not later than 120 days following receipt of
the request for review. If additional processing time is required, the Committee
shall provide the claimant with written notice thereof, which shall indicate the
special circumstances requiring the additional time and the date by which the
Committee expects to render a decision. If the Committee denies the claim on
review, it shall provide the claimant with written notice of its decision, which
shall set forth (i) the specific reasons for the decision, (ii) reference to the
specific provisions of the Plan on which the decision is based, (iii) a
statement of the claimant’s right to reasonable access to, and copies of, all
documents, records and other information relevant to the claim under the
applicable standards under ERISA, and (iv) and a statement of the claimant’s
right to bring a civil action under ERISA. The Committee’s decision shall be
final and binding on the claimant, and the claimant’s heirs, assigns,
administrator, executor, and any other person claiming through the claimant.

ARTICLE VIII: MISCELLANEOUS

8.1.   The right of a Participant or his or her designated Beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor a designated Beneficiary
shall have any rights in or against any specific assets of the Company.
Notwithstanding the previous sentence, the Company reserves the right to
establish a grantor trust, the assets of which shall remain subject to claims of
creditors of the Company, to which Company assets may be invested to fund some
or all of the liabilities represented by this Plan. This

 



--------------------------------------------------------------------------------



 



    Plan shall not be construed to require the Company to fund, prior to
payment, any of the Benefits payable under this Plan.   8.2.   If, in the
Company’s opinion, a Participant or Beneficiary for any reason is unable to
handle properly any property distributable to him or her under the Plan, then
the Company may make such arrangements which it determines to be beneficial to
such Participant or Beneficiary, to the extent such arrangements have not been
made by such Participant or Beneficiary, for the distribution of such property,
including (without limitation) the distribution of such property to the
guardian, conservator, spouse or dependent(s) of such Participant or
Beneficiary.   8.3.   The right of any Participant, any Beneficiary, or any
other person to the payment of any Benefits under this Plan shall not be
assigned, transferred, pledged or encumbered.   8.4.   This Plan shall be
binding upon and inure to the benefit of the Company, its successors and assigns
and the Participant and his or her heirs, executors, administrators and legal
representatives.   8.5.   Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the employ or service
of the Company as an employee or otherwise.   8.6.   If the Company, the
Participant, any Beneficiary, or a successor in interest to any of the
foregoing, brings legal action to enforce any of the provisions of this Plan,
the prevailing party in such legal action shall be reimbursed by the other party
for the prevailing party’s costs of such legal action including, without
limitation, reasonable fees of attorneys, accountants and similar advisors and
expert witnesses.   8.7.   This Plan shall be construed in accordance with and
governed by the laws of the State of Maryland, without reference to the
principles of conflicts of law thereof, to the extent such construction is not
pre-empted by any applicable federal law.   8.8.   This Plan constitutes the
entire understanding and agreement with respect to the subject matter contained
herein, and there are no agreements, understandings, restrictions,
representations or warranties among any Participant and the Company other than
those set forth or provided for herein.   8.9.   This Plan may be amended or
terminated by CapitalSource at any time in its sole discretion by resolution of
its Board, the Committee or any other committee to which its Board has delegated
such authority to amend;

 



--------------------------------------------------------------------------------



 



    provided, however, that no amendment may be made which would alter the
irrevocable nature of an election or which would reduce the amount credited to a
Participant’s Account on the date of such amendment. If the Plan is terminated,
Compensation shall prospectively cease to be deferred as of the date of the
termination. Each Participant will be paid the value of his or her Account at
the time and in the manner provided for in Article V; provided, that if such
payment would result in the imposition of the 20% penalty tax under
Section 409A, payment will instead be made in accordance with Section 5.1 and
Section 5.2.

*       *       *
      To record the adoption of the Plan as amended and restated, the Company
has caused its authorized officer to execute the same this 28th day of July,
2010.

            CAPITALSOURCE INC.
      By:   /s/ Joseph Turitz       As its:  Senior Vice President and
General Counsel   

 